department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel assistant chief_counsel field service from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend mr a mrs a year year date state x issue whether petitioner is subject_to the flat_tax rate that is applicable to qualified personal_service_corporations as defined in sec_448 conclusion as discussed herein additional factual development is necessary to determine whether petitioner is subject_to the flat_tax rate applicable to qualified personal_service_corporations facts this case involves the year corporate_income_tax liability of petitioner a corporation chartered in state x the service issued a notice_of_deficiency and a tax_court petition has been filed the case is now with the appeals_division petitioner is a c_corporation offering engineering services mr a the president and an engineer acquired of the stock of petitioner in year previously the stock had been owned by several others on date mr a gifted of the stock to his wife mrs a upon questioning you have indicated that we should assume that this gift was a bona_fide gift_for state law purposes enforceable by mrs a against mr a for example in the event of a divorce after the gift of the stock was held by mr a and was held by mrs a although the revenue agent’s report indicates that mrs a was also an employee of petitioner those facts were not developed in the case file and you are not aware of what if any employment activities mrs a performed for petitioner petitioner’s attorney has indicated that mrs a has not been an employee although she may have performed some de_minimis temporary secretarial services in the past for the purpose of answering the main question presented you have asked us to assume that mrs a was not an employee of petitioner petitioner contends that the stock interest held by mrs a prevents petitioner from being considered a qpsc because at least employee stock ownership is required to be considered a qpsc based upon its purported non- qpsc status petitioner contends that its tax_liability should be calculated using the normal graduated corporate rates instead of the flat rate used in the statutory_notice_of_deficiency the flat rate is applicable to qpscs under sec_11 in the notice_of_deficiency the service took the position that the stock gift from mr to mrs a should not permit petitioner to avoid the qpsc flat_tax rate because the transfer was a sham completed with no business_purpose other than tax_avoidance in response to the service’s arguments petitioner has proffered the following reasons for mr a’s gift to mrs a to put mrs a in a stronger position relative to other shareholders should something happen to mr a to make sure mrs a had some direct ownership in the corporation to allow mrs a to have unquestioned access to corporate information to allow mrs a to become more involved in corporate decisions to allow mrs a to become more knowledgeable in the event that she needs to take over the business petitioner contends mr a’s gift was limited to because he sought to give a round number of shares which would approximate but not exceed dollar_figure in value so that no gift_tax_return would be required you note that other than giving the wife a nominal non controlling_interest in the corporation it appears to you that there was no business_purpose for the transfer of the stock the appeals_division has requested your opinion as to whether the government would prevail in litigation questioning the business_purpose of the stock transfer to the wife as to its substance_versus_form you have in turn requested our opinion on the same issue law and analysis the primary issue in this case is whether the graduated_tax rates normally applicable to c corporations apply to petitioner or whether the flat rate applicable to qpscs applies under sec_11 normally under sec_11 c corporations are subject_to a graduated_tax beginning pincite of taxable_income up to dollar_figure the exception to this general_rule occurs when the corporation is a qualified_personal_service_corporation as defined by sec_448 in that case the tax imposed is equal to a flat of taxable_income sec_448 was designed to place limitations on when a taxpayer may use the cash_method_of_accounting the general_rule of sec_448 prohibits c corporations such as petitioner from using the cash_method one exception to the general_rule prohibiting use of the cash_method is when the corporation is a qualified_personal_service_corporation see sec_448 another exception applies to corporations that have average annual gross_receipts that do not exceed dollar_figure see sec_448 a qualified_personal_service_corporation is defined by sec_448 sec_448 establishes two threshold tests to be used to determine if a corporation is a qualified_personal_service_corporation these tests are commonly referred to as the function test and the ownership test 1this purported purpose appears to be based upon ignorance of the law under sec_2523 transfers between spouses will not result in a gift_tax liability furthermore under sec_6019 taxpayers are relieved from the requirement to file gift_tax returns for a transfer between spouses under the function test the issue is whether substantially_all of the activities of the corporation involve the performance of services by certain individuals in the fields of health law engineering architecture accounting actuarial science performing arts or consulting there appears to be little dispute in this case that petitioner satisfies the function test under the ownership test the issue in this case is whether substantially_all of the stock of the corporation by value is held by employee-owners assuming mrs a is not an employee of petitioner the key question is whether mrs a’s ownership of of the stock is sufficient to remove petitioner from the definition of a qualified_personal_service_corporation under temp sec_1_448-1t flush language for purposes of the ownership test ownership of substantially_all of the stock means ownership of an amount equal to or greater than of the stock therefore mr a’s ownership_interest assuming mrs a is treated as owning of the stock for federal_income_tax purposes is less than what is required under the temporary_regulation to constitute ownership of substantially_all of the stock temp sec_1_448-1t provides the attribution_rules applicable in this context it provides that a corporation’s stock is considered held indirectly by a person if and to the extent such person owns a proportionate interest in a partnership s_corporation or qualified_personal_service_corporation that owns such stock no such ownership situation is present in the instant case temp sec_1_448-1t then provides that n o other arrangement or type of ownership shall constitute indirect ownership of a corporation’s stock for purposes of this paragraph e this is good authority for the proposition that no type of family attribution rule should be applied in the qpsc ownership test context see also h_r rep no ii 100th cong 1st sess thus other forms of indirect stock ownership eg as a result of attribution between family members or a holding_company are not considered in determining if the ownership test is satisfied the code and the regulations also contain rules which ignore community_property interests in the qpsc ownership test context specifically sec_2 some other types of ownership not relevant here are also permitted see sec_448 3note the distinction between family_attribution_rules which generally attribute all stock owned by one family_member to another and community_property rules which generally provide that one spouse is treated as owning an undivided one-half interest in d a provides that community_property_laws are to be disregarded this statutory provision is supported by sec_1_448-1t which provides that stock owned by a spouse solely by reason of community_property_laws shall be treated as owned by the other spouse therefore although mr and mrs a live in state x a community_property_state no portion of mrs a’s stock ownership_interest will be regarded as owned by mr a in this context see also sec_1_448-1t example whether the transfer of stock should be respected for tax purposes in order to be respected for federal_income_tax purposes the transfer of stock from mr a to mrs a must have economic_substance see eg 630_f2d_554 7th cir taxpayers’ purported transfer of stock to their children lacked sufficient economic_substance and therefore the taxpayers were deemed to be the beneficial owners for tax purposes economic_substance frequently comes into question when there is a transfer of stock between family members in these cases special scrutiny is necessary lest what is in reality but one economic unit be increased to two or more by devices which though valid under state law are not conclusive for federal_income_tax purposes 309_us_331 in order for the instant transfer to be respected for tax purposes mrs a must be determined to be the true beneficial_owner after the transfer not just the owner in form alone see 164_f2d_870 7th cir cert_denied 334_us_819 as stated in determining the true ownership of corporate stock beneficial_ownership as opposed to holding mere legal_title is decisive 61_tc_268 see also mertens law of federal income_taxation sec_38 ownership of property is determined by command over property or enjoyment of its economic benefits anderson supra pincite the issue of the appropriate standards to be applied in determining true beneficial_ownership is a question of law 560_f2d_687 5th cir however the question of whether an individual meets these standards and qualifies as a true beneficial_owner is a question of fact id in determining true beneficial_ownership courts have employed a four factor analysis see speca madrigrano supra 44_tc_193 52_tc_210 61_tc_268 kirkpatrick v commissioner tcmemo_1977_281 for purposes of this discussion it will help to address the four factor analysis in the context of two specific cases in which opposite results were reached -- the property of the other spouse speca madrigrano and kirkpatrick supra both of these cases involved intra- family transfers of closely-held stock by parents to their children the issue was whether these transfers were to be be respected for tax purposes in speca madrigrano the commissioner prevailed ie the intra-family transfer was not respected by the court for tax purposes in kirkpatrick the taxpayers prevailed ie the intra-family transfer was respected by the court for tax purposes the four factors that have been used by the courts to determine the true beneficial_ownership of corporate stock after a questionable transfer are discussed below whether the transferees within the family are able to effectively exercise ownership rights of their shares in speca madrigrano there were two families involved -- the speca family and the madrigrano family the fathers attempted to transfer stock to their children however speca’s two children were held not to have effective ownership rights after the transfer because they were minors without legal representatives although madigrano’s two children were young adults they were students who never actually exercised their judgment with respect to any corporate decisions therefore madrigrano’s children were also held not to have effective ownership rights after the transfer in kirkpatrick the wife was named custodian for the transferee-children and she was present at all corporate meetings she fully participated in corporate decisions acted independently and exercised considerable influence over corporate affairs therefore the kirkpatrick court in effect found that the transferee-children were able to exercise ownership rights through their custodian- mother with respect to the instant case although mrs a had the ability to effectively exercise her ownership rights because she is an adult you 4although the instant case involves a transfer between husband and wife not between parents and children we see no distinction in this context should determine whether mrs a actually participated in corporate decision-making by virtue of her share holdings we note that one of the reasons cited by mr a for the transfer to mrs a was to allow for mrs a to become more involved in corporate decisions whether the transferor continued to exercise complete dominion and control_over the transferred stock in speca madrigrano the court found that speca retained dominion and control because inter alia speca signed a waiver of notice as to the shareholder’s meeting on behalf of his two minor sons the minutes of the shareholder’s meeting indicated that speca’s minor sons were present only by proxy without stating who the proxy was and speca approved the minutes himself even though he was not a shareholder of record the court also found that madrigrano retained dominion and control because the company’s main supplier insisted upon dealing the elder madrigrano to the exclusion of his sons the elder madrigrano even wrote a letter to the supplier stating that the transfer of shares to his sons was effectuated only for the tax benefits in kirkpatrick the court held that the parents did not exercise complete dominion and control_over the transferred stock the court noted that when a new child was born the parents transferred additional stock from their personal holdings rather than diluting the stock holdings of their other children such a dilution upon the birth of a new child was cited by the tax_court in beirne supra in support of the beirne court’s holding that the parents had retained dominion and control with respect to the instant case you should determine whether any facts and circumstances exist such as those described above which would indicate whether mr a continued to exercise complete dominion and control_over the transferred stock whether the transferor continued to enjoy economic benefits of ownership after conveyance of the stock in speca madrigrano the court held that the parents retained the economic benefits of the transferred stock to the detriment of their children the court held that the cash dividends distributed to the children were in no way commensurate to the profits of the corporation instead these cash dividend distributions were approximately equal to the increase in the children’s tax_liabilities due to the inclusion of the proportionate share of the subchapter_s corporation’s income on the children’s returns also the court found that the parents were the recipients of sizeable unsecured loans from the corporation that remained outstanding long after the parents transferred their stock to their children these loans were then repaid to the corporation through the parent’s use of their children’s non-cash dividends which were taken from their children as payment for the transferred shares in kirkpatrick on the other hand the court held that the father did not retain the economic benefits of the transferred stock even though he received distributions from the subchapter_s_corporation in excess of his pro_rata share with respect to the excess distributions the court stated that the father signed promissory notes to his children for a portion of the debt to evidence his indebtedness to them the court found that the mother as custodian was fully aware of her husband’s debt to her children and adequately protected their interests with respect to the instant case you should analyze the financial relationship between mr and mrs a in order to help determine whether mr a continued to enjoy the economic benefits of the transferred stock whether the transferor dealt at arm’s length with the corporation involved in speca madrigrano the court found that the parents failed to deal at arm’s length in obtaining loans or in paying them back in kirkpatrick the court found that the father dealt at arm’s length in that he took steps to substantiate and secure the indebtedness between him and his children furthermore the court found that the father had actually repaid a significant amount of the indebtedness with respect to the instant case you should examine the relevant facts necessary to determine whether mr a dealt at arm’s length with the corporation or whether for example he used the corporation as his personal pocketbook case development hazards and other considerations the determination of whether an individual meets the standards for qualification as a true beneficial_owner is a question of fact based upon the four- part test discussed above additional factual development is necessary to determine whether mr a’s transfer of stock to his wife should be respected for federal_income_tax purposes you have also asked us to assume that mrs a should not be considered to be an employee if you determine that mrs a should be considered an employee the qpsc ownership test discussed above will have been met and petitioner will be regarded as a qualified_personal_service_corporation subject_to the flat_tax rate of sec_11 james l atkinson acting senior technician reviewer income_tax accounting branch field service division
